Case 1:18-cv-01552-RJL Document 34-6 Filed 08/31/20 Page 1 of 6




                    EXHIBIT C
            Case 1:18-cv-01552-RJL Document 34-6 Filed 08/31/20 Page 2 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 WOODHULL FREEDOM FOUNDATION,                                    )
 HUMAN RIGHTS WATCH, ERIC KOSZYK,                                )
 JESSE MALEY, a/k/a ALEX ANDREWS, and                            )
 THE INTERNET ARCHIVE,                                           )
                                                                 )   Case No. 1:18-cv-1552
                     Plaintiffs,                                 )
                                                                 )
         v.                                                      )
                                                                 )
 THE UNITED STATES OF AMERICA                                    )
 and JEFFERSON B. SESSIONS, in his                               )
 official capacity as ATTORNEY GENERAL                           )
 OF THE UNITED STATES,                                           )
                                                                 )
                     Defendants.                                 )


              DECLARATION OF DR. ALEXANDRA LUTNICK IN SUPPORT OF
                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to 28 U.S.C. § 1746, I, DR. ALEXANDRA LUTNICK hereby declare as follows:
       1.     I am a social scientist and an adjunct professor at the University of California,
Berkeley. I have personal knowledge of the matters stated in this declaration. If called upon to do
so, I am competent to testify to all matters set forth herein.
       2.     I have extensive experience developing and conducting mixed-methods research with
marginalized populations such as drug users, the homeless, sex workers, and trafficked persons.
My research focus includes community-based participatory methods, the sex industry, trafficking,
substance use, and criminalization. I have authored and coauthored many publications, including
articles in the Journal of Urban Health, Children and Youth Services Review, Journal of Social
Work Practice in the Addictions, American Journal of Epidemiology, Reproductive Health
Matters, and Sexually Transmitted Infections. I have been an invited speaker for many
conferences, including the Freedom Network Annual Conference, the National Harm Reduction
Conference, and the International AIDS Conference. My book, Domestic Minor Sex Trafficking:
Beyond Victims and Villains, was published in early 2016 by Columbia University Press.
            Case 1:18-cv-01552-RJL Document 34-6 Filed 08/31/20 Page 3 of 6




       3.     I received a PhD in Social Welfare from the University of California, Berkeley, an
MA in Sexuality Studies from San Francisco State University, and a BA in sociology from the

University of San Francisco.
       4.     I am currently the Principal Investigator of a Department of Justice funded evaluation
of an anti-trafficking program in New York City. I am also a co-investigator for the Rita & Alex
Hillman foundation funded study focused on the health needs of adults engaged in sex work in
Chicago. I have led and directed numerous federally funded studies focused on the needs of people
engaged in trading sex, including those who are experiencing human trafficking.
       5.     I am also currently the Senior Advisor to the Cook County Human Trafficking Task
Force Evaluation. I provide research methods and content expertise for the National Institute of
Justice funded human trafficking task force evaluation and help translate the action research
activities into implications for task force improvement.
       6.     From 2009 to 2013, I was a research public health analyst on the Evaluation of
Services for Domestic Minor victims of Human Trafficking, an evaluation funded by the U.S.

Department of Justice. The evaluation documented components of program implementation in
three programs serving domestic minor victims of human trafficking. It sought to identify
promising practices for service delivery programs for domestic minor victims of human trafficking
and inform delivery of current and future efforts by youth-serving agencies, law enforcement, and

others. As director of the San Francisco site, I worked collaboratively with the other project staff
and the project director to create a unified evaluation plan for all three sites, implement that plan,
and analyze and disseminate the findings.
       7.     My roles in other studies and evaluations, additional professional activities and
affiliations, and professional publications, are detailed in my curriculum vitae, attached hereto as
Exhibit A.
       8.     I have served as an expert witness regarding prostitution and human trafficking in
cases in Contra Costa County (2020), Alameda County (2019), Monterey County (2018), Solano
County (2017), and Santa Clara County (2017), all in California state courts.
            Case 1:18-cv-01552-RJL Document 34-6 Filed 08/31/20 Page 4 of 6




       9.     I am aware of the law recently passed by Congress and signed by President Trump,
the Allow States and Victims to Fight Online Sex Trafficking Act (H.R. 1865) (“FOSTA”). I

closely followed the law as it was being debated in the U.S. Senate and House of Representatives.
       10. FOSTA is based on erroneous factual assumptions. It falsely conflates prostitution
and other forms of sex work with sex trafficking. Because it misdiagnoses the problem, the law
will increase the risks of harm and exploitation associated with sex work and will hinder the efforts
of law enforcement and private watchdogs to identify trafficking victims and prosecute traffickers.
       11. Although I strongly support prosecuting sex traffickers and those who collaborate
with them, shutting down websites that people use to advertise sexual services is extremely
harmful to people experiencing trafficking in the sex industry. It will also be detrimental to people
engaging in sex work, whether by choice or circumstance.
       12. One of the most noticeable and serious harms is the disappearance of online forums,
including, but not limited to, classified-ad-style websites, that people in the sex industry used to
stay safe. By listing their sex work services online, sex workers were able to screen clients, protect

their identities, and arrange safe meeting places.
       13. With the disappearance of these sites because of FOSTA, sex workers and people
being trafficked in the sex industry have been pushed in to street-based sex work, which is far
more dangerous. Street-based sex workers are far more likely to experience violence or

exploitation. This is equally true for those who voluntarily enter the sex industry as well as for
those forced into it by force, fraud, or coercion. Street-based sex work also increases
marginalization and isolation, which in turn increases violence, and diminishes a sex worker’s
ability to reach out for help when needed.
       14. The 2017 study, “Craigslist’s Effect on Violence Against Women,” illustrates the
importance of online advertising to keeping sex workers off the streets and safer. The authors of
the study looked at the effect of Craigslist’s “erotic services” section on the safety of women. They
found a 17.4% reduction in the female homicide rate following the introduction of “erotic
services.” The authors suggest this reduction in female violence “was the result of street prostitutes
          Case 1:18-cv-01552-RJL Document 34-6 Filed 08/31/20 Page 5 of 6




moving indoors and matching more efficiently with safer clients.”
(http://gregoryjdeangelo.com/workingpapers/Craigslist5.0.pdf)

       15. The loss of online advertising platforms also drives sex workers to third party
controllers, such as pimps, thus also greatly exacerbating the risks of violence and exploitation.
       16. The loss of online classified advertising sites also deprives law enforcement of an
important tool for fighting human trafficking, by making it more difficult to both locate potential
victims of trafficking and to build cases against traffickers.
       17. From a law enforcement perspective, online profiles make it far easier to identify
trafficking victims than when they are working on the street. A 2016 State Department
report found that being able to access sites like Backpage, the number of identified victims of sex
trafficking increased over a seven-year period from fewer than 31,000 to nearly 78,000. Having
online advertising venues makes it easier to screen ads for potential trafficking. For example, a lot
of law enforcement agencies scrub online ads looking for indicators of trafficking, such as pictures
of people who look underage. Responsible website administration can also make trafficking more

visible, which can lead to increased identification. Internet sites also provide a digital footprint
that law enforcement can use to investigate trafficking into the sex trade, and to locate trafficking
victims. U.S. Department of State, Trafficking in Persons Report. (2016)
(https://www.state.gov/j/tip/rls/tiprpt/2016/index.htm).

       18. According to published reports, police involved in anti-trafficking enforcement have
observed a drop-off in leads and a conspicuous increase in street prostitution since online
advertising sites have gone dark. (https://www.nytimes.com/2017/03/11/us/backpage-ads-sex-
trafficking.html)
       19. Online profiles similarly assist prosecutors because they often allow them to link
phone numbers from people being charged with trafficking to other online ads (thus identifying
more potential victims).
       20. In addition to advertising, those in and adjacent to the sex industry used their own and
third-party websites to post bad date lists – typically user-generated lists of clients about whom sex
         Case 1:18-cv-01552-RJL Document 34-6 Filed 08/31/20 Page 6 of 6




workers are warned not to engage – and to distribute occupational health and safety information, to

link to health service providers and other community resources.

       21. Shutting down websites will not eradicate sex trafficking or sex work. Instead it will

make things more dangerous for victims of trafficking and for sex workers. Shutting down

websites affects the most marginalized people in the sex industry, including those being trafficked.

       22. The best way to protect sex workers from both physical harm and exploitation is for

sex-workers to develop, run, or maintain online advertising forums. See Jana, S., B. Dey, S. Reza-

Paul, and R. Steen. 2013. Combating human trafficking in the sex trade: Can sex workers do it

better? Journal of Public Health (Oxford) 36 (4): 622–628. Unfortunately, FOSTA makes it

impossible to operate such forums.

       23. I declare under penalty of perjury of the laws of the State of California and the United

States of America that the foregoing is true and correct to the best of my knowledge.

                 25 day of August 2020 at Berkeley, California.
Executed on this ___th



                                                            __________________________
                                                            Dr. Alexandra Lutnick
